Citation Nr: 0016892	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under section 1151, Title 38, 
United States Code, for residuals of an excision of the right 
proximal fibula remaining in a right below-the-knee 
amputation, as the result of Department of Veterans Affairs 
(VA) surgical treatment in January 1975.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefits sought on 
appeal.


FINDING OF FACT

The claims file does not include medical evidence suggesting 
a nexus, or link, between any current disability and an 
injury resulting from VA surgery in January 1975.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of an excision of the right 
proximal fibula remaining in a right below-the-knee 
amputation, as the result of VA surgical treatment in January 
1975, is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that an 
operation to remove his right fibula, which he underwent in 
January 1975 at a VA hospital in Martinez, California, left 
him worse off than he was before the operation.  
Specifically, the veteran maintains that he was not aware 
that his right fibula was going to be removed.  Hence, the 
veteran claims compensation under 38 U.S.C.A. § 1151, which 
provides compensation for injuries incurred or aggravated by 
VA medical care.  The Board notes that the veteran's surgery 
was related to a below-knee right amputation, which the 
veteran has had since 1958, following a crush injury.

For claims for compensation under 38 U.S.C.A. § 1151 filed 
prior to October 1, 1997, as in the present case, there is no 
requirement to show fault on the part of the VA.  Jimison v. 
West, 13 Vet. App. 75, 77 (1999), citing Brown v. Gardner, 
513 U.S. 115, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994) (holding 
that 38 U.S.C. § 1151 did not require claimant to show an 
element of fault in the VA medical treatment).  Rather, in 
short, the claimant need only prove that he suffered an 
injury as a result of VA treatment, which led to an 
additional disability.  Specifically, the statute in effect 
at the time the veteran filed his claim stated the following:  
"Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment ... and such injury or 
aggravation results in the additional disability to or the 
death of such veteran, disability or death compensation under 
this chapter ... shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).  The Board notes that 
Congress later amended 38 U.S.C.A. § 1151, to include a 
requirement that the claimant prove fault on the part of the 
VA, but that amendment was only effective as to claims filed 
after October 1, 1997, and is not applicable in the present 
case.  Jimison, 13 Vet. App. at 77.  That is, as this claim 
was filed prior to the effective date, the former statute 
must be applied.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  (The RO provided the veteran with the former statute 
and the amended statute, in its statement and supplemental 
statements of the case; in the present case, the former 
statute, as discussed below, will be applied as it is more 
favorable to the appellant.) 
For all claims seeking VA compensation, including claims for 
compensation under 38 U.S.C.A. § 1151, claimants have the 
initial burden of showing that their claim is well-grounded.  
Jimison, 13 Vet. App. at 77.  For a claim to be well-grounded 
under 38 U.S.C.A. § 1151, for claims filed prior to October 
1, 1997, as in the present case, the claimant must provide:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment; and (3) 
medical evidence of a nexus between the asserted injury or 
disease and the current disability.  Id. at 78.  

For claims in which the determinative issue involves a 
medical diagnosis, as in the present case, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  A claimant cannot meet this burden merely by 
presenting lay testimony and/or lay statements because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under 38 U.S.C.A. 
§ 5107(a).  In other words, if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Reviewing the record in the present appeal, the Board finds 
that the veteran has not submitted a well-grounded claim for 
entitlement to compensation under 38 U.S.C.A. § 1151, because 
the record is devoid of any evidence that establishes a 
relationship between any current disability and an injury 
incurred in or aggravated by the January 1975 VA surgery.  As 
noted earlier, the focus of the veteran's argument is that he 
maintains that he was not aware that his fibula was going to 
be removed during the January 1975 surgery.  Rather, he 
contends that he was under the impression that the fibula 
bone was going to be pinned to his tibia bone.  As a 
consequence of not having a fibula bone, the veteran 
maintains that prosthetics do not fit properly, which causes 
friction, for which he has had to have many subsequent 
surgeries.  In short, the veteran maintains that removal of 
the fibula was a mistake.
A review of the medical evidence of record reveals that in a 
December 1974 VA outpatient treatment record, it was noted 
that there was some tenderness over the peroneal nerve, and 
that the veteran had had about 16 operations for pain.  It 
was further noted that the veteran wanted his peroneal nerve 
resected above the knee, but that "this would produce more 
problems than he has now."  He was scheduled for the amputee 
clinic in January 1975.

On January 20, 1975, the veteran was examined at the VA 
hospital in Martinez, California, for a 15 year post right 
below knee amputation post-traumatic, with chronic persistent 
stump pain localized over the anterolateral margin of the 
fibula, 15 month post-resection with temporary relief of 
sharp pain.  Following the examination, the veteran was 
admitted for consideration of the right proximal fibula 
excision.  On January 21, 1975, the medical records reveal 
that the plan was a right proximal fibular excision.  On 
January 23, 1975, the medical records indicate that surgery 
was discussed with the veteran in detail.  The following was 
noted in the record "[p]lanned excision of [the right] 
proximal remaining fibula [with] attending complications and 
possible benefits are understood by the patient and he 
requests that we proceed [with] surgery on Monday [January 
27]."

The record also contains a copy of a consent form for 
surgery, signed by the veteran on January 24, 1975.  The 
description of surgery to be performed, as listed on the 
consent form, was to remove the small bone remaining in the 
stump of the right lower leg, and to remove all nerve tissue 
in the outside lower leg.

A VA hospitalization report indicates that on January 27, 
1975, the veteran underwent surgery for excision, right 
proximal fibula.  It was noted that the veteran tolerated the 
procedure well, and the wound healed without complications.  
The veteran was in satisfactory condition upon discharge from 
the hospital.

In June 1991, the veteran testified at a hearing at the RO.  
He stated that prior to the surgery, he experienced pain in 
his right lower extremity, but he was able to wear a 
prosthesis and work.  He indicated that when he underwent the 
surgery at the VA hospital, they removed a bone out of his 
leg that they were not supposed to remove.  The veteran 
stated that by removing the bone, he was not able to be 
fitted properly in a prosthetic.  The veteran further stated 
that prior to the surgery, he was under the impression that 
the doctors were going to pin the two bones together.  In the 
veteran's opinion, it was an error for that bone to be 
removed.  The veteran stated that he was not able to wear a 
prosthesis, in that it would keep falling off.  Consequently, 
the veteran had to wear a harness around his shoulders to 
keep the prosthesis on, which led to back pain.  In that 
regard, the veteran clarified that he was claiming 
compensation for two areas, for the right proximal fibula 
removal, and for degenerative arthritis of the lumbosacral 
spine.

Initially, in regard to the veteran's contention that the 
removal of the fibula was a mistake, the Board finds no 
evidence in support of that contention.  The Board does not 
dispute the veracity of the veteran's contentions that he 
believed that the fibula was going to be pinned to the tibia, 
but not removed.  However, other than the veteran's own 
statements, there is no documented evidence in support of his 
contention.  Moreover, while the veteran is competent to 
testify as to symptomatology he has experienced, without 
medical expertise or training he is not competent to offer a 
medical opinion that any VA action caused any additional 
disability.  See Grottveit, 5 Vet. App. at 93 (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)); Espiritu, 2 Vet. 
App. at 494-495 (laypersons are not competent to render 
medical opinions).  Furthermore, as summarized above, there 
is substantial medical evidence that removal of the right 
fibula was contemplated prior to surgery.  There is also 
documentation that the veteran was informed of the procedure, 
and signed a consent form to that effect.  In short, the 
Board finds no evidence in support of the veteran's 
contention that the January 1975 surgery, which removed the 
veteran's remaining right fibula, was done without his prior 
knowledge.
 
In light of the foregoing, while the Board does not find that 
the January 1975 surgery consisted of an unintended 
procedure, the Board will examine whether there was any 
injury caused by the January 1975 surgery, which led to 
additional disability, which the veteran currently 
experiences.  As is explained below, the Board finds that the 
record does not support such a finding.  
The medical evidence summarized above reveals that the 
January 1975 VA surgery was successful, and without 
complications.  The veteran was discharged from the hospital 
in satisfactory condition.  The Board has reviewed the many 
VA and private medical records in the veteran's claims file, 
dated subsequent to his January 1975 surgery, but finds no 
evidence that the surgery caused an injury, which led to 
additional disability.  While the evidence reflects that the 
veteran has continued to be seen over the years with 
complaints of pain in his right lower extremity, as well as 
recurrent neuromas and complaints of back pain, there is no 
evidence of any current disability that is medically related 
to an injury incurred in or aggravated by the January 1975 VA 
surgery.  While the record reflects that the veteran has 
experienced further problems with his right lower extremity, 
and has also experienced back problems, without medical 
evidence or a medical opinion that relates any current 
disability to an injury caused by the January 1975 VA 
surgery, the veteran's claim must be denied as not well-
grounded.  See Jimison, 13 Vet. App. at 78. 

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for compensation under 38 U.S.C.A. § 1151, for 
residuals of an excision of the right proximal fibula 
remaining in a right below-the-knee amputation, as the result 
of VA hospitalization or medical treatment, the VA is under 
no duty to assist the veteran in developing the facts 
pertinent to his claim.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) ("there is nothing in the text of 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well-ground the veteran's claim.  
See McKnight, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to present a well-grounded 
claim for service connection for compensation under 
38 U.S.C.A. § 1151, for residuals of an excision of the right 
proximal fibula remaining in a right below-the-knee 
amputation, as the result of VA hospitalization or medical 
treatment.  See McKnight,131 F.3d at 1485; Robinette, 8 Vet. 
App. at 77-78.  In that regard, the veteran must present 
medical evidence of a current disability, evidence of 
incurrence or aggravation of an injury as the result of the 
VA surgical treatment, and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability. 

Finally, the Board notes that the RO considered the veteran's 
claim on the merits, while the Board is denying the claim as 
not well-grounded.  However, the Court has held that "when 
an RO does not specifically address the question whether a 
claim is well grounded but rather ... proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded-claim analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

In the absence of evidence of a well-grounded claim, 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an excision of the right proximal fibula 
remaining in a right below-the-knee amputation, as the result 
of VA surgical treatment, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

